In an action to recover damages for personal injuries, etc., the defendant CNA Holdings, Inc., formerly known as Hoechst Celanese Corporation appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered April 20, 2004, which denied its motion, in effect, for summary judgment dismissing the claims alleging negligence, strict products liability, and concerted action insofar as asserted against it by the plaintiff Ashley Thibault.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements, in light of our determination of the related appeal from an order of the same court entered March 25, 2004 (see Kardas v Union Carbide Corp., 22 AD3d 640 [2005] [decided herewith]). Florio, J.P., Crane, Mastro and Lifson, JJ., concur.